ORDER

PER CURIAM:
AND NOW, this 17th day of November, 2000, a Rule having been entered by this Court on September 14, 2000, pursuant to Rule 214(d)(1), Pa.R.D.E.; directing David E. Wasserstrom to show cause why he should not be placed on temporary suspension and, upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; David E. Wasserstrom is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.